IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

NANETTE TAYLOR ,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-1761

CITIBANK, N.A. AS TRUSTEE
FOR THE CERTIFICATE
HOLDERS OF STRUCTURED
ASSET MORTGAGE
INVESTMENTS II INC., BEAR
STEARNS ALT-A TRUST II,
MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-1,

      Appellee.


_____________________________/

Opinion filed September 16, 2016.

An appeal from the Circuit Court for Duval County.
Michael R. Weatherby, Judge.

Douglas J. Milne, Douglas J. Milne Law and Mediation, PA, Jacksonville, for
Appellant.

Sarah T. Weitz, Weitz & Schwarts, P.A., Fort Lauderdale, for Appellee.


PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.